DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. US 2016/0164288 (hereinafter YANG) in view of Drew US 2015/0088272 (hereinafter Drew).

Regarding claim 1, YANG teaches: a system for use in a building including a number of distributed thermostats, the system comprising:
a plurality of electricity monitors, each including a unique identifier and each plugged into a different power outlet within the building, each configured to measure power usage and periodically transmit power usage (Fig. 11, [0033] - - each SR 4, 5,6 has a unique ID; smart receptacles (SR) are electricity monitors; Fig. 10, [0032] - - SR reports power consumption profile for each outlet in real-time; SR includes a real-time clock; with the ability to report in real time and a clock, the SR has the ability to report periodically, it is a design choice of the user; SR maps to electricity monitor);
a gateway in communication with the number of thermostats and the plurality of electricity monitors (Fig. 11, [0033] - - power consumption data is collected and sent to remote energy management system (REMS) using wifi network; Fig. 10 - - Wifi module (TCP/IP stack) is a gateway);
a database (Fig. 1 - - Pil_Mgt_Policy_Database); and


But YANG does not explicitly teach: 
a building including a number of distributed thermostats;
a gateway in communication with the number of thermostats;
vary a temperature setting of a thermostat of the number of thermostats based on the change in building occupancy, wherein the change in building occupancy is based on a change in a number of people in the building.

However, Drew teaches:
a building including a number of distributed thermostats (Fig. 1 – thermostat);
a gateway in communication with the number of thermostats (Fig. 1 - - Wifi router is interpreted as a gateway);
vary a temperature setting of a thermostat of the number of thermostats based on the change in building occupancy, wherein the change in building occupancy is based on a change in a number of people in the building (Fig.5 - - controlling set point of thermostat based on occupancy [0033] - - the system can determine the number of 

YANG and Drew are analogous art because they are from the same field of endeavor.  They all relate to power control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by YANG, and incorporating vary temperature setting based on occupancy, as taught by Drew.  

One of ordinary skill in the art would have been motivated to do this modification in order to save energy cost without sacrificing comfort, as suggested by Drew ([0004]).

Regarding claim 2, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above. 

YANG further teaches: server is a web server. (Fig. 10 - - Wifi module (TCP/IP stack; TCP/IP is a protocol used on internet, therefore the server is a web server.)
In addition, Drew also further teaches: server is a web server. ([0030] - - using web browser; [0031] - - remote server).
YANG and Drew are combinable for the same rationale as set forth.

Regarding claim 3, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above. 

Drew further teaches: the electricity monitors communicate with the gateway by Zigbee. ([0024] - - Zigbee).
YANG and Drew are combinable for the same rationale as set forth.

Regarding claim 4, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above. 

Drew further teaches: a number of thermostats. (Fig. 1 - - thermostat; one is a number).
YANG and Drew are combinable for the same rationale as set forth.

Regarding claim 5, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above. 

YANG further teaches: the logic is further configured to maintain an occupancy model for the building. ([0033] - - an artificial intelligence learning algorithm is used to recognize user’s behavioral patterns and provide occupancy estimation; the behavior pattern is interpreted as an occupancy model; [0064] - - normal working-hour schedule is also an occupancy model).

Regarding claim 8, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above. 

Drew further teaches: the change in building occupancy is based on a change in the number of occupied seats. (Fig.5 - - controlling set point of thermostat based on occupancy; the number of occupants changed from 1 to 0 is interpreted as “a change in the number of occupied seats”. Both “1” and “0” are numbers. [0035] - - If the system detects an increase in the number of occupants, the system may change the set point of the thermostat.).
YANG and Drew are combinable for the same rationale as set forth.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. US 2016/0164288 (hereinafter YANG) in view of Drew US 2015/0088272 (hereinafter Drew) and further in view of Somasundaram et al. US 2013/0158721 (hereinafter Somasundaram).

Regarding claim 6, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above.

But the combination of YANG and Drew does not explicitly teach: the logic is further configured to receive a weather forecast and to vary a temperature setting of a thermostat of the number of thermostats based on the weather forecast.

Somasundaram teaches:
the logic is further configured to receive a weather forecast and to vary a temperature setting of a thermostat of the number of thermostats based on the weather forecast (Fig. 7, Fig. 10. [0092]- recommend temperature settings based on weather forecast, the recommendation is accepted by default).

YANG, Drew and Somasundaram are analogous art because they are from the same field of endeavor.  They all relate to building control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of YANG and Drew, and incorporating vary temperature setting based on weather forecast, as taught by Somasundaram.  

One of ordinary skill in the art would have been motivated to do this modification in order to select optimal settings, as suggested by Somasundaram ([0001]).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. US 2016/0164288 (hereinafter YANG) in view of Drew US 2015/0088272 (hereinafter Drew) and further in view of Kolavennu US 2013/0297078 (hereinafter Kolavennu).

Regarding claim 7, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above.

But the combination of YANG and Drew does not explicitly teach: the logic is further configured to receive a report, to use natural language processing to interpret the report, and to vary a temperature setting of a thermostat of the number of thermostats based on an interpretation of the report.

However, Kolavennu teaches:
the logic is further configured to receive a report, to use natural language processing to interpret the report, and to vary a temperature setting of a thermostat of the number of thermostats based on an interpretation of the report ([0055]- - receive the natural language message “I am cold”, then change the set point from 72 degrees to 74 degrees).

YANG, Drew and Kolavennu are analogous art because they are from the same field of endeavor.  They all relate to building control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of YANG and Drew, and incorporating vary temperature setting based on natural language report, as taught by Kolavennu.  

Kolavennu ([0055]).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. US 2016/0164288 (hereinafter YANG) in view of Drew US 2015/0088272 (hereinafter Drew) and further in view of Wong et al. US 2011/0298301 (hereinafter Wong).

Regarding claim 9, the combination of YANG and Drew teaches all the limitations of the base claims as outlined above.

But the combination of YANG and Drew does not explicitly teach: the received power usage data for each unique identifier is stored in the database.

However, Wong teaches:
the received power usage data for each unique identifier is stored in the database ([0171] - - the remote server receives the measured information and stores in a database; Fig. 1, Fig. 7A, [0046] - - measured data including power usage data).

YANG, Drew and Wong are analogous art because they are from the same field of endeavor.  They all relate to building control system.

 YANG and Drew, and incorporating storing power usage data in a database, as taught by Wong.  

One of ordinary skill in the art would have been motivated to do this modification in order to operate the building more efficiently, as suggested by Wong ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YUHUI R PAN/Primary Examiner, Art Unit 2116